DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
Status of Claims
Claims 1, 4-13, and 15-20 are pending and allowed herein per Applicant’s filing 02/16/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record was found to be Holler et al (US Pat. 8,739,047) and Clifford (US Pub. 2005/0289503).  Neither Holler nor Clifford 
Holler teaches the displaying of attributes of the related asset is ceased without modification of the display in response to the user input, thus providing a robust and convenient agile development management software.  Where the method of managing agile software development includes displaying assets associated with an agile software development process. Selection of a first link corresponding to a respective asset of the displayed assets is detected; in response, one or more related assets associated with the respective asset are displayed. Selection of a second link corresponding to a first related asset of the one or more related assets is detected; in response, a user interface for editing attributes of the first related asset is displayed, wherein the user interface and the one or more related assets are displayed in a common window.
Clifford teaches accurate predictions and modeling of project risks effectively, and provides visibility of real time progress and status of project.  Where a development management system and method are disclosed for providing substantially real-time monitoring of the progress of a product development and a projection of completion of the project based on objective criteria, which can be plotted against the planned time to completion and budget for a project. The principle of the development management system and method as applied to a software product development is to perform detailed and empirically sound measurements of the source code, changes being made in code, defect measurements, and productivity measurements to build a highly accurate measurement of 
The claimed invention is directed to an abstract idea, organizing human activity using mathematical concepts.  However as amended the claimed invention practically applies the abstract idea to integrate it in a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 05/07/2021.  These drawings are accepted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al (US Pat. 10,936,614 B2) teaches ETL management platform may determine one or more predicted values for each benchmark performance 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FOLASHADE ANDERSON/Examiner, Art Unit 3623